CONFIDENTIAL & PROPRIETARY     





[FORM OF AWARD LETTER]
APOLLO CREDIT OPPORTUNITY ADVISORS III (APO FC) LP


[Name]

[Address]
Dear [Name]:
Reference is made to the Second Amended and Restated Agreement of Limited
Partnership of Apollo Credit Opportunity Advisors III (APO FC) LP (the
“Partnership”), as in effect from time to time (the “Partnership Agreement”).
This Award Letter confirms the number of Points you are being awarded in the
Partnership and certain terms in relation to the Partnership Agreement.
Capitalized terms used but not defined herein shall have the meanings set forth
in the Partnership Agreement.
I.Your Initial Point Award
You are being granted [˜] Points on the terms set forth in this Award Letter and
the Partnership Agreement.
II.    Vesting Percentage and Vesting Commencement Date
The term “Vesting Percentage” as applied to you shall have the meaning set forth
below:
“Vesting Percentage” means, with respect to you upon your becoming a Retired
Partner: [˜]
Your “Vesting Commencement Date” is [˜] for the initial Points awarded to you by
the Partnership.
If additional Points are awarded to you by the Partnership after the date
hereof, the Vesting Commencement Date for such additional Points will commence
on dates to be agreed by AGM Credit Senior Management and the Executive
Committee of AGM.
As long as you remain an employee of or active partner of AGM, you will share in
distributions made by the Partnership to its Partners with respect to all your
Points granted by the Partnership (vested and unvested).
III.    Dilution
1.    The General Partner may increase or reduce your Points at any time;
provided that, except as expressly set forth below in paragraphs 2, 3 and 4,
(i) the General Partner may reduce your Points in the Partnership only in
December 2016, and thereafter in December of each subsequent even-numbered year,
and (ii) the General Partner may not reduce your Vested Points when you become a
Retired Partner.
2.    The General Partner may reduce or eliminate your Points (including your
Vested Points when you become a Retired Partner), upon the occurrence of your
default, after the expiration of the applicable cure period set forth in the
Co-Investors (A) Partnership Agreement, in your obligation to contribute capital
to Co-Investors (A) in accordance with the Co‑Investors (A) Partnership
Agreement.
3.    1.%2.%3.%4.    Your Points may be reduced as a consequence of an
allocation of Points to another Team Member (as defined below) if all of the
following conditions are satisfied: [˜]
(a)    For new issuance of Points agreed to between AGM Credit Senior Management
and the Executive Committee of AGM, it is intended that the dilution in the
sharing of the Carried Interest Revenues will be borne by all then existing
Limited Partners on a pro rata basis (determined as of the effective date of the
dilution). Accordingly, the Points of the then existing Limited Partners will be
appropriately reduced on a pro rata basis based on the Points then held by them;
provided, however, that if your Points would be reduced to below 40, your Points
shall be reduced to 40 and the balance of the Points that would otherwise have
reduced your Points shall instead reduce the Points of the other Limited
Partners whose Points are to be reduced in accordance with this paragraph 3(b).
In all cases, the determinations of the General Partner to implement the
foregoing shall be final and binding on the Partnership and the Limited
Partners.
(b)    The Executive Committee of AGM shall apply the reduction of your Points
against the Points held by you in the Partnership or indirectly in Partner Pool
LP as determined by the Executive Committee of AGM in its sole discretion.
(c)    For purposes of this Award Letter:
“Credit Business” means all segments of the credit business of AGM, which, for
the avoidance of doubt, includes, without limitation, Opportunistic Credit,
European Credit, U.S. Performing Credit, Structured Credit, Non-Performing
Loans, Strategic Accounts, CMBS/CRE, CPI Europe, Principal Structured Finance
and RMBS, as well as credit businesses under development, including, but not
limited to, Energy Credit and Finco, but excluding assets of Athene Holding Ltd.
(and related revenues) that the credit business of AGM does not manage; it being
understood that the General Partner, in consultation with AGM Credit Senior
Management, shall determine whether business segments acquired or created after
the date of this Agreement shall be included in the Credit Business.
“Team Member” means (i) a natural person whose services to AGM or its Affiliates
are substantially dedicated to AGM’s or its Affiliates’ Credit Business, (ii) a
natural person who, following the date hereof, becomes a Retired Partner and
who, on or following the date hereof, held Points in his capacity as a Team
Member, or (iii) a Related Party of any of the foregoing.
4.    If you become a Retired Partner, your Points shall be reduced
automatically to (i) zero if your retirement is the consequence of a Bad Act and
(ii) otherwise, an amount equal to your Vested Points calculated as of your
Retirement Date. Any such reduction shall be effective as of your Retirement
Date or such subsequent date as may be determined by the General Partner;
provided that the General Partner may agree to a lesser reduction (or to no
reduction) of your Points when you become a Retired Partner.
5.    2.%2.%3.%4.    If any Points become available for reallocation as a result
of a reduction pursuant to paragraph 4 or any similar provision in the Award
Letter of any other Limited Partner (i) the Points of the Limited Partners shall
be adjusted so as to restore them to the number thereof prior to any adjustment
described in paragraph 3(b) and (ii) only after such restoration is complete,
shall the Partnership have the right to reallocate such remaining forfeited
Points. In each case, the determinations of the General Partner to implement the
foregoing shall be final and binding on the Partnership and the Limited
Partners.
(a)    If a reduction occurred prior to your Retirement and was applied against
your Points and you, as a Retired Partner, have unrestored Points at the time of
your Retirement, the quantity of such unrestored Points shall be adjusted at
that time by multiplying such amount by the Vesting Percentage applicable to
you, as a Retired Partner.
(b)    After restoration of all previously reduced Points, the General Partner
shall determine the manner of reallocating any Points that become available as a
result of a reduction pursuant to paragraph 4(a) or any similar provision in the
Award Letter or Other Agreement of any other Limited Partner.
(c)    Unless otherwise determined by the General Partner in its good faith
discretion, the aggregate amount of forfeited Points reallocated to non-Retired
Team Members who hold Points shall be apportioned among them in accordance with
the Points held by such Team Members at the time the relevant Points were
forfeited.
IV.    Mandatory Purchases and Repurchases of AGM Shares
1.    A portion of all distributions to be made to you (whether directly from
the Partnership or any other Fund General Partner (as defined in the limited
partnership agreement of Partner Pool LP) or indirectly through Partner Pool LP
(the “Holdback Amount”) in a given fiscal quarter will be required to be used by
you to purchase Class A shares of AGM (“AGM Shares”) in accordance with the
terms and conditions set forth in the Restricted Share Award Agreement under the
AGM 2007 Equity Incentive Plan (as defined below) and related grant notice
attached hereto as Annex A-1 (the “Restricted Share Award Agreement”) or, to the
extent you become a Retired Partner, in accordance with the terms and conditions
set forth in the Share Award Agreement under the AGM 2007 Equity Incentive Plan
and related grant notice attached hereto as Annex A-2 (the “Retired Partner
Share Award Agreement”). You will be required to make an election under Section
83(b) of the Code with respect to each such purchase of AGM Shares with the
Holdback Amount. The Holdback Amount will be in an amount not exceeding the
applicable amounts determined under the following formula, except to the extent
reduced by the Executive Committee of AGM: [˜]
2.    The Holdback Amount for a particular quarter, if any, will be distributed
to you on the first business day on which a “trading window” for AGM Shares
occurs during the calendar quarter following the quarter end to which the
distribution relates, or, if earlier, 10 days before the end of such succeeding
quarter or, if such date falls on a weekend or holiday, the next preceding
business day (the “Grant Date”).
3.    An Affiliate of AGM shall serve as agent in effecting the acquisition by
you of the AGM Shares on the date such amounts are distributed, and no cash
distribution will actually be made to you, but rather, the Holdback Amount will
be paid directly to AGM on your behalf to acquire AGM Shares. In the case of AGM
Shares that are subject to vesting pursuant to the terms of the Restricted Share
Award Agreement, the vesting commencement date shall be the midpoint of the
calendar quarter in which the Holdback Amount was reserved, without regard to
the actual date in a subsequent calendar quarter on which such AGM Shares are
purchased with such Holdback Amount, except that the vesting commencement date
for the initial AGM Shares to be acquired by you with a Holdback Amount shall be
[˜] (the “Applicable Date”).
4.    The amount of AGM Shares to be acquired on any such distribution date
shall be equal to the fair market value of the AGM Shares (calculated based on
the volume weighted average price of the AGM Shares on the date such AGM Shares
are scheduled to be purchased), rounded down to the nearest whole AGM Share and
reduced to reflect any sales commissions or associated costs. Only whole AGM
Shares will be acquired, and cash shall be distributed to you in lieu of
fractional AGM Shares.
5.    Delivery of AGM Shares to you shall be subject to your execution of the
applicable grant notice (substantially in the form attached as Annex A-1 or
Annex A-2, as applicable).
6.    If you have vested Points after you become a Retired Partner, a Holdback
Amount shall still apply, but any AGM Shares acquired will not be subject to
vesting and may be granted outside of the Apollo Global Management LLC 2007
Equity Incentive Plan (as the same may be amended, supplemented, modified or
replaced from time to time, the “AGM 2007 Equity Incentive Plan”). However, such
AGM Shares shall be subject solely to the transfer restrictions and other terms
set forth in the Retired Partner Share Award Agreement. Notwithstanding anything
to the contrary herein, if (i) following the distribution of a Holdback Amount
to you and (ii) prior to the time of the acquisition of the applicable AGM
Shares with respect to such Holdback Amount for you, you become a Retired
Partner, then the AGM Shares (that would have otherwise been acquired with the
Holdback Amount), or a portion thereof, as applicable, shall be forfeited to the
same extent as AGM Shares would have been forfeited if purchased on the
distribution date.
7.    In the case of any AGM Shares that are subject to mandatory repurchase by
AGM from you pursuant to the provisions of the Restricted Share Award Agreement
or the Retired Partner Share Award Agreement, as the case may be, the cash
proceeds of such mandatory repurchase shall be contributed by AGM, as agent for
you, to the Partnership for distribution to APH and, for all purposes of this
Award Letter, such cash contribution shall be treated as contributed by you to
the Partnership and will increase your Capital Account, but you shall not have
any right to receive any distributions with respect to any such increase in your
Capital Account.
8.    For purposes of calculating your Clawback Share and/or Partner Giveback
Share, AGM Shares (including, for the avoidance of doubt, any AGM Shares that
have previously vested, but excluding any such AGM Shares that have previously
been mandatorily repurchased by AGM) shall be valued, without regard to any
restrictions thereon and/or whether or not you still retain such AGM Shares,
based on the purchase price of such AGM Shares as of the Grant Date.
9.    You will be required to open and maintain a transfer agent account with
American Stock Transfer and a brokerage account with Morgan Stanley Smith Barney
and/or any replacement transfer agent or brokerage firm selected by AGM (such
brokerage firm, the “Designated Broker”) for the purpose of purchasing, holding
and disposing of AGM Shares as described hereunder. For the purposes of
purchasing any AGM Shares as required hereunder, you hereby designate AGM as
your authorized agent to instruct the Designated Broker to purchase AGM Shares
on your behalf (it being understood that AGM will have the right, but not the
obligation, to do so). You hereby (i) agree to execute and deliver such
additional documents, certificates and instruments, and perform such additional
acts, as may be reasonably requested by AGM as may, in AGM’s determination, be
necessary or advisable to carry out the provisions of this paragraph 9, and (ii)
authorize AGM or its designee to open any of the foregoing accounts on your
behalf.
V.    COF III Required Commitment
You acknowledge and agree that you are subject to the obligations set forth in
the “Required Commitment” section of the Award Letter issued to you under the
limited partnership agreement of Partner Pool LP and, as provided therein with
respect to the Partnership, that breach of such obligations could lead to the
forfeiture of your Points, your Required Commitment to Co-Investors (A) and the
Fund, and your unvested AGM Shares.
VI.    Recoupment Policy
To the extent mandated by applicable law, stock exchange or accounting rule and
as set forth in a written recoupment policy (e.g., with respect to compensation
paid based on financial statements that are later found to have been materially
misstated) adopted by AGM, AGM Shares awarded hereunder and amounts distributed
in respect of Points shall be subject to such law or policy.
VII.    Bad Act and Designated Act
Each of the terms “Bad Act” and “Designated Act” shall have the meanings set
forth in Annex B hereto.
VIII.    Restrictive Covenants
1.    You acknowledge and agree that your willingness to be bound by, and to
abide by, the restrictions in favor of AGM regarding confidentiality,
non-solicitation, non-interference, non-disparagement and non-competition set
forth in Annex C hereto (collectively, the “Restrictive Covenants”), was a
material factor in the decision to grant Points to you, and that such grant
would not have occurred in the absence of such binding Restrictive Covenants.
You hereby agree to the acknowledgements and covenants set forth on Annex C.
2.    If you materially breach any of your Restrictive Covenants in a
jurisdiction where such Restrictive Covenant is invalid or unenforceable, the
General Partner may elect to forfeit all or a portion of (i) your Points
(whether vested or unvested), and/or (ii) any of your unvested AGM Shares.
3.    AGM will be subject to restrictions in favor of you regarding
non-disparagement set forth in paragraph (f) of Annex C.
4.    The confidentiality and non-disparagement restrictions set forth in Annex
C hereto shall survive indefinitely following your Termination.
IX.    Effect of Retirement
Required Commitment:
Upon your becoming a Retired Partner without Cause (as defined in the AGM 2007
Equity Incentive Plan) and other than by reason of a Bad Act, you shall, in your
sole discretion, have the option as to whether to continue to fund the
outstanding portion of your Required Commitment. Such option shall be exercised
within 90 days following your Retirement Date, by notice in writing to the
Partnership and the general partner of Co-Investors (A).
Retirement with Bad Acts:
Upon your becoming a Retired Partner by reason of a Bad Act, all of your Points
(whether vested or unvested) and your unvested AGM Shares shall automatically be
forfeited in full as of your Termination Date (as defined in Annex C), and
Section 4.1(e) of the Partnership Agreement shall not apply to you, but Section
7.3(b) of the Partnership Agreement shall apply to you.
Other Termination:
Upon your Termination (other than due to your Bad Acts), you shall retain such
number of Points as is equal to the product of (i) your Vesting Percentage and
(ii) all of your Points. All of your Points that have not theretofore vested
(taking into account any Points that vest upon your Termination) shall be
forfeited.
X.    Forfeited Points
Upon your Termination, any unvested Points shall be forfeited. Subject to
Section III, any forfeited Points shall be available to be reallocated.
XI.    [Reserved]
XII.    Miscellaneous
1.    No officer, director, employee or agent of AGM or any of its Affiliates
shall be personally liable for any action, omission, determination, or
interpretation taken or made with respect to the Partnership or any associated
documentation.
2.    AGM may, in its sole discretion, decide to deliver any documents related
to the Partnership Agreement and any associated documentation by electronic
means or to request your consent to participate in any of the foregoing by
electronic means. You hereby consent to receive such documents by electronic
delivery and, if requested, to agree to participate therein through an online or
electronic system established and maintained by AGM, an Affiliate or a third
party designated thereby.
3.    By your acceptance of, and as a condition of the payment to you of, the
initial distributions or other payments on or after the date hereof of any
amounts hereunder and under the Partnership Agreement, and in accordance with
the Credit Incentive Plan Commitment Letter previously executed by you, you
acknowledge and agree that you are subject to this Award Letter, the Partnership
Agreement and any other agreements referred to herein or therein and are bound
by, and shall be treated as a party to, all of the foregoing agreements
(including as the same may be amended or modified from time to time in
accordance with their terms).
4.    This Award Letter shall be governed by and construed in accordance with
the laws of the State of Delaware without regard to the principles of conflicts
of laws that would cause the laws of another jurisdiction to apply. Any dispute
or controversy arising out of or relating to the Partnership, other than
injunctive relief in the event of a breach or threatened breach of the
Restrictive Covenants, will be settled exclusively by arbitration as provided in
the Partnership Agreement, such that the provisions of Section 9.8(b) and 9.8(c)
of the Partnership Agreement shall apply mutatis mutandis to this Award Letter.
This Award Letter is binding on and enforceable against the General Partner, the
Partnership and you. This Award Letter may be amended only with the consent of
each party hereto. The Partnership or the General Partner may provide copies of
this Award Letter to other Persons. This Award Letter may be executed by
facsimile and in one or more counterparts, all of which shall constitute one and
the same instrument.
[remainder of page intentionally left blank]


You have confirmed that the above correctly reflects our understanding and
agreement with respect to the foregoing matters.


Very truly yours,


APOLLO CREDIT OPPORTUNITY
ADVISORS III (APO FC) LP


By:    Apollo Credit Opportunity
    Advisors III (APO FC) GP LLC,
its General Partner




By:                    
Name:    
Title:    


APOLLO CREDIT OPPORTUNITY
ADVISORS III (APO FC) GP LLC






By:                    
Name:    
Title:    










Restricted AGM Share Award Grant Notice
and Restricted AGM Share Award Agreement






Share Award Grant Notice
Share Award Agreement
(for Retired Partners)






Definitions
“Bad Act” means your:
(i)    commission of an intentional violation of a material law or regulation in
connection with any transaction involving the purchase, sale, loan, pledge or
other disposition of, or the rendering of investment advice with respect to, any
security, asset, futures or forward contract, insurance contract, debt
instrument or currency, in each case, that has a significant adverse effect on
your ability to perform your services to AGM or any of its Affiliates;
(ii)    commission of an intentional and material breach of a material provision
of a written Apollo Code of Conduct (other than any Apollo Code of Conduct
adopted after the date of your admission to the Apollo Credit Opportunity
Advisors III (APO FC) LP with the primary purpose of creating or finding “Bad
Acts”);
(iii)    commission of intentional misconduct in connection with your
performance of services for AGM or any of its Affiliates;
(iv)    commission of any misconduct that, individually or in the aggregate, has
caused or substantially contributed to, or is reasonably likely to cause or
substantially contribute to, material economic or reputational harm to AGM or
any of its Affiliates (excluding any mistake of judgment made in good faith with
respect to a portfolio investment or account managed by AGM or its Affiliates,
or a communication made to the principals or other partners, in a professional
manner, of a good faith disagreement with a proposed action by AGM or any of its
Affiliates);
(v)    conviction of a felony or plea of no contest to a felony charge, in each
case, if such felony relates to AGM or any of its Affiliates;
(vi)    fraud in connection with your performance of services for AGM or any of
its Affiliates; or
(vii)    embezzlement from AGM or any of its Affiliates or interest holders;
provided, however, that:
(a)    you have failed to cure within 15 days after notice thereof, to the
extent such occurrence is susceptible to cure, the items set forth in clauses
(ii) and (iv); and
(b)    during the pendency of any felony charge under clause (v), AGM and its
Affiliates may suspend payment of any distributions in respect of your Points,
and if (I) you are later acquitted or otherwise exonerated from such charge, or
(II) your employment or service with AGM or its applicable Affiliate does not
terminate, then (A) AGM or its applicable affiliate shall pay to you all such
accrued but unpaid distributions with respect to vested Points, with interest
calculated from the date such distributions were suspended at the prime lending
rate in effect on the date of such suspension, and (B) throughout the period of
suspension (or until the date of termination of your employment or service, if
earlier), distributions with respect to unvested Points shall continue to
accrue, and Points shall continue to vest, in accordance with the terms and
conditions set forth herein.
“Designated Act” means your:
(i)    intentional breach of any material provision of an award agreement or any
other agreements of AGM or any of its Affiliates;
(ii)    failure to devote a significant portion of your time to performing
services as an agent of AGM without the prior written consent of AGM, other than
by reason of death or Disability; or
(iii)    suspension or other disciplinary action against you by an applicable
regulatory authority;
provided, however, that you have failed to cure within 15 days after notice
thereof, to the extent such occurrence is susceptible to cure, the item set
forth in clause (i).
For purposes of this Annex B, the term “Affiliate” includes Portfolio Companies.
 


Restrictive Covenants
[˜]



